EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nam Huynh (Reg. No. 60,703) on 28 June 2022.

The application has been amended as follows (NOTE: Only amended claims listed below): 

	1. (Currently Amended) A method for answering a natural language question
receiving the natural language question at a processing device; 
determining, using a support vector machine, a set of most relevant chat session logs to the natural language question from a chat log comprising a plurality of chat session logs
concatenating question and answer pairs in each of the set of most relevant chat session logs into a respective plurality of conceptual pseudo-documents;
determining, using one or more machine reading comprehension (MRC) models, a probability for a start word and an end word for each of a plurality of non-overlapping text spans comprising one or more of the concatenated question and answer pairs for each of the respective plurality of conceptual pseudo-documents;
determining, using the one or more MRC models, a most relevant non-overlapping text span to the natural language question from the plurality of non-overlapping text spans of the respective plurality of conceptual pseudo-documents; 
extracting a most relevant question-answer pair to the natural language question from the most relevant non-overlapping text span based upon the determined probability; and 
conveying the most relevant question-answer pair to [[the]] a user device, wherein each one of the conceptual pseudo-documents corresponds to a respective one of the most relevant chat session logs in the set of most relevant chat session logs.

8. (Currently Amended) A system for answering a natural language question
a memory having instructions therein; and
at least one processor in communication with the memory, wherein the at least one processor is configured to execute the instructions to:
receive the natural language question;
determine, using a support vector machine, a set of most relevant chat session logs to the natural language question from a chat log comprising a plurality of chat session logs

concatenate question and answer pairs in each of the set of most relevant chat session logs into a respective plurality of conceptual pseudo-documents;
determine, using the one or more machine reading comprehension (MRC) models, a probability for a start word and an end word for each of a  plurality of non-overlapping text spans comprising one or more of the concatenated question and answer pairs for each of the respective plurality of conceptual pseudo-documents;
determine a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents;
determine, using the one or more MRC models,  a most relevant non-overlapping text span from 
extract a most relevant question-answer pair to the natural language question from the most relevant pseudo-document based upon the determined probability; and
convey the most relevant question-answer pair to [[the]] a user device, wherein each one of the conceptual pseudo-documents corresponds to a respective one of the most relevant chat session logs in the set of most relevant chat session logs.

15. (Currently Amended) A computer program product for answering a natural language questionof a system to cause the system to:
receive the natural language question;
determine, using a support vector machine, a set of most relevant chat session logs to the natural language question from a chat log comprising a plurality of chat session logs

concatenate question and answer pairs in each of the set of most relevant chat session logs into a respective plurality of conceptual pseudo-documents;
determine, using the one or more machine reading comprehension (MRC) models,  a probability for a start word and an end word for each of a plurality of non-overlapping text spans comprising one or more of the concatenated question and answer pairs for each of the respective plurality of conceptual pseudo-documents;
determine a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents;
determine, using the one or more MRC models, a most relevant non-overlapping text span  from 
extract a most relevant question-answer pair to the natural language question from the most relevant pseudo-document based upon the determined probability; and
convey the most relevant question-answer pair to [[the]] a user device, wherein each one of the conceptual pseudo-documents corresponds to a respective one of the most relevant chat session logs in the set of most relevant chat session logs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144